third-party contact internal_revenue_service department of the treasury washington d c index no number release date person to contact telephone number refer reply to cc dom p si -- plr-109786-99 date date legend company a company b company c company d company e plant agency a agency b agency c agency d agency e partnership bank subsidiary a subsidiary b plr-109786-99 project a project b amendment unit state facility a b c d e f g h i j k l m n o p q r plr-109786-99 s t u year year year year year year year year year year date date date date date date date date date date date date plr-109786-99 date dear this letter responds to a letter dated date and subsequent correspondence submitted on behalf of company a by its authorized representative requesting rulings under sec_29 of the internal_revenue_code company a is requesting this letter_ruling on behalf of company b facts the facts as represented by company a and its authorized representative are as follows in the early year company c and company d agreed to jointly construct the plant company c approached agency a to obtain a loan guarantee on date agency a announced that it would provide a loan guarantee to partnership in the amount of dollar_figurea for the plant contingent on a final non-appealable order from agency b providing for a pass-through of the high-cost synthetic natural_gas sng to partnership’s partners’ consumers agency b issued the order on date and agency a executed the loan guarantee on date pursuant to the federal nonnuclear energy_research and development act of as amended by section of title ii of public law as amended partnership agreed to pay agency a a guarantee fee at the rate of b percent per annum on the principal_amount of the guaranteed indebtedness from time to time outstanding the plant was constructed at a cost of approximately dollar_figurec partnership funded this amount with approximately dollar_figured in equity contributions from its partners and approximately dollar_figuree in loan proceeds from bank a corporate instrumentality of the united_states agency c required partnership to borrow from bank as a condition for obtaining the agency a loan guarantee the bank loan was secured_by a mortgage on the plant the interest rate on the bank loan was set at_f of b percent above u s treasury rates for the term of the loan construction of the plant was completed and initial sng production occurred in date the placed-in-service date for the plant for tax purposes was no later than date when the sng was placed in the sng pipeline a substantial portion of the plant was new sec_38 property and alternative_energy_property within the meaning of sec_48 of the internal_revenue_code of such being the case partnership would have been eligible for an energy_percentage under sec_46 partnership’s partners were entitled to claim investment credits including the energy_percentage with plr-109786-99 respect to the plant partnership’s partners should not have received any_tax benefits from sec_29 credits because of the energy_credit offset under sec_29 it appears that otherwise the partnership’s partners would have been entitled to at least dollar_figureg worth of sec_29 credits based on the plant’s historical production and sales figures as construction of the plant neared completion it became increasingly apparent to partnership’s partners that the plant would have insufficient cash to service the bank loan partnership subsequently terminated its participation in the plant on date pursuant to a contractual provision and defaulted on the agency a guaranteed bank loan upon default agency a assumed control_over the operation of the plant pursuant to the terms of the mortgage and gained ownership of the plant through foreclosure on date in year agency a announced its intention to privatize the plant agency a received several offers to purchase the plant’s assets including an offer from company d its offer included a contractual agreement not to claim the sec_29 credits available to the owner of the plant agency a selected company d’s bid in date company d formed subsidiary a and subsidiary b as wholly owned for-profit taxable subchapter_c_corporation subsidiaries on date subsidiary b purchased certain mining equipment and mining rights from agency a for approximately dollar_figureh also on date subsidiary a executed the asset purchase agreement apa and purchased from agency a the plant and the sng pipeline subsidiary a paid approximately dollar_figurei for the sng pipeline contractually agreed not to claim the sec_29 credits and entered into an ongoing revenue sharing payment arrangement with agency a if subsidiary a ignored its contractual agreement not to claim the sec_29 credits it was obligated to pay agency a any economic benefit it received from claiming on its federal_income_tax return any sec_29 credits earned with respect to the plant pursuant to the apa subsidiary a was obligated to pay agency a revenue sharing payments for the calendar years year and year through year up to dollar_figurej subsidiary a estimates that from year until year it actually waived approximately dollar_figureu based on a computation of the estimated sec_29 credit generated by the qualified production from the plant on date when subsidiary a purchased the plant from agency a the plant had not achieved the reduction of sulfur dioxide emissions agreed to by partnership agency d and agency e in the plant’s original construction permit several problems with the process remained and agency e issued a formal notice of violation on date to agency a as the owner of the plant in order to avoid the issuance of a formal complaint and the assessment of civil penalties agency a was required to prepare a detailed plan of action outlining the steps necessary to bring the plant into compliance agency a sold the plant to subsidiary a before the modifications to the plant were plr-109786-99 started because of this known defect at the time subsidiary a purchased the plant an environmental account was established by agency a to remedy the situation in year as the new owner of the plant subsidiary a entered into a consent agreement with agency e and agreed to install a scrubber system subsidiary a chose to pioneer a new scrubber technology and spent dollar_figurer including dollar_figures of the environmental account established by agency a on the scrubber system which began operation in the summer of year the scrubber system has been successful in part but its operation has not been as reliable as expected in addition the scrubber has created its own environmental issues the process creates both particulate and a plume that is visible from time to time subsidiary a has executed a second consent agreement with agency e that requires subsidiary a to construct environmental improvements to solve the particulate and plume problems project a subsidiary a estimates that project a will cost approximately dollar_figuret project b is a carbon dioxide compression facility and an intrastate carbon dioxide pipeline that is being constructed in connection with the carbon dioxide purchase agreement between subsidiary a and the unit when project b is completed a portion of the carbon dioxide waste gas from the plant will be sold to company b for later resale as a tertiary_injectant for enhanced oil recovery on date subsidiary a and agency a executed the amendment it allows subsidiary a to sell a substantial portion of the plant and releases subsidiary a from its contractual agreement not to claim sec_29 credits allowing a buyer to utilize up to dollar_figurek of sec_29 credits through date the amendment allows subsidiary a to sell the plant if a the service rules in a private_letter_ruling that the buyer in the transaction may utilize the sec_29 credits b the buyer is precluded from selling its portion of the plant to any other party other than subsidiary a until date and c the transaction documents provide that the buyer must first offer to sell its portion of the plant to subsidiary a at its then fair_market_value before offering to sell such interest to any third party in exchange for the release of the contractual agreement not to claim sec_29 credits subsidiary a agreed to pay agency a any net_proceeds received by subsidiary a attributable to the sale of the plant over and above l percent of project a’s capitalized cost and m percent of project b’s capitalized cost further subsidiary a has agreed to pay agency a up to dollar_figuren annually capped at dollar_figureo from the demand payments subsidiary a receives from company e pursuant to the carbon dioxide purchase agreement conditioned upon company e making such demand payments in addition beginning in year in lieu of the revenue sharing payment arrangement established in the apa agency a will share in the plant’s positive cash_flow subject_to a cap such that when added to i the demand payments paid to agency a ii the federal income taxes paid_by subsidiary a on any proceeds received and iii any plr-109786-99 excess_proceeds returned to agency a agency a’s share of the plant’s positive cash_flow will not exceed the total sec_29 credits taken by the new owner of the plant the facility which is located in state is the first commercial-size facility in the united_states constructed for the purpose of converting lignite coal into pipeline quality sng and is presently capable of producing up to p million cubic feet of sng per day q million cubic feet per year in addition to producing sng the facility also produces for sale certain byproducts such as rectisol-treated syngas rts phenol crude cresylic acid naphtha krypton and xenon gases liquid nitrogen carbon dioxide waste gas ammonium sulfate and methanol other byproducts the facility is defined as the plant less certain assets not related to the manufacture of qualified_fuel including coal handling and screening facilities an anhydrous ammonia plant project b the sng pipeline and certain administrative assets rulings requested the sng rts and other byproducts produced by the facility are qualified_fuels for purposes of sec_29 the facility is a qualified_facility for purposes of sec_29 there is no credit offset pursuant to sec_29 prior to the implementation of the amendment there is no credit offset pursuant to sec_29 associated with any released sec_29 credits with respect to the amendment to the extent that released sec_29 credits are not used to fund capital expenditures at the facility the denominator of the sec_29 fraction includes subsidiary a’s capital expenditures with respect to the facility of sec_29 the project b is not a qualified_facility nor part of the facility for purposes there is no credit offset pursuant to sec_29 ruling sec_29 allows a credit for qualified_fuels sold by the taxpayer to an unrelated_person during the taxable_year the production of which is attributable to the taxpayer the credit for the taxable_year is an amount equal to dollar_figure adjusted for inflation multiplied by the barrel-of-oil_equivalent of qualified_fuels sold plr-109786-99 sec_29 defines qualified_fuels to include liquid gaseous or solid synthetic fuels produced from coal including lignite including such fuels when used as feedstocks in revrul_86_100 1986_2_cb_3 the internal_revenue_service ruled that the definition of the term synthetic_fuel under sec_48 and its regulations is relevant to the interpretation of the term under sec_29 former sec_48 provided a credit for the cost of equipment used for converting an alternate_substance into a synthetic liquid gaseous or solid fuel revrul_86_100 notes that both sec_29 and former sec_48 contain almost identical language and have the same overall congressional intent namely to encourage energy conservation and aid development of domestic energy production under sec_1_48-9 of the income_tax regulations a synthetic_fuel differs significantly in chemical composition as opposed to physical composition from the alternative_substance used to produce it coal is an alternative_substance under sec_1_48-9 based on the representations made we conclude that the fuels produced in the facility using the enumerated process result from a significant chemical change in the coal transforming the lignite coal into the following synthetic fuels from coal sng rts phenol crude cresylic acid naphtha and methanol ruling sec_29 and f provide that sec_29 applies with respect to qualified_fuels which are produced in a facility placed_in_service after date and before date and which are sold before date while sec_29 does not define placed_in_service the term has been defined for purposes of the deduction for depreciation and the investment_tax_credit property is placed_in_service in the taxable_year that the property is placed in a condition or state of readiness and availability for a specifically designed function see sec_1_46-3 and sec_1_167_a_-11 placed_in_service has been consistently construed as having the same meaning for depreciation and the investment_tax_credit see revrul_76_256 1976_2_cb_46 when property is placed_in_service is a factual determination and we express no opinion on when the plant was placed_in_service the placed-in-service deadline in sec_29 is when the facility is first placed_in_service within the applicable dates the placed-in-service deadlines contained in sec_29 focus on the facility and not the taxpayer owning the facility accordingly the determination of whether a facility has satisfied the placed-in- service deadline under sec_29 is made by reference to when the facility is first placed_in_service not when the facility is placed_in_service by a transferee taxpayer thus the sale of the plant from agency a to subsidiary a on date pursuant to the apa did not affect when the plant was placed_in_service for purposes of sec_29 the sale plr-109786-99 of the plant will not preclude any purchaser subsequent to subsidiary a from taking the sec_29 credit for the production of the qualified_fuel from the plant that is sold to an unrelated_person rulings and sec_29 provides that the credit allowable under sec_29 shall be reduced by an amount that is the product of a fraction times the credit determined under sec_29 the numerator of the fraction is the sum of i all grants provided by the united_states a state or a political_subdivision of a state for use in connection with the project ii the proceeds of any issue of state_or_local_government obligations used to provide financing for the project the interest on which is exempt from tax under sec_103 and iii the aggregate amount of subsidized_energy_financing within the meaning of sec_48 provided in connection with the project the denominator of the fraction is the aggregate amount of additions to the capital_account for the project for the taxable_year and all prior years to the extent that the credit is available for the production and sale of any of the qualified_fuel the credit is reduced in proportion to federal state and local grants subsidized loans and tax-exempt_financing provided in connection with the construction and acquisition of the facility or its equipment for this purpose all tax-exempt_financing and all federal state and local grants whether or not taxable or energy related but only subsidized loans that are energy related are taken into account loan guarantees are not taken into account the proportion of a facility deemed to be financed by subsidized financing equals the sum of the grants subsidized energy loans and tax-exempt_financing divided by the sum of the gross additions to capital_account attributable to the project see conf_rep no 96th cong 2d sess c b company a represents that agency a received fair_market_value for the plant further company a represents that subsidiary a bargained for and gave value in return for the plant when as part of the consideration for the plant subsidiary a agreed to waive any and all rights it may have to claim any sec_29 credits thus as a result of the sale of the plant from agency a to subsidiary a there is no credit offset pursuant to sec_29 from date when agency a sold the plant to subsidiary a through the date of implementation of the amendment regarding project b company a represents that the facility does not require project b to produce fuel that is qualified for the sec_29 credit company a represents plr-109786-99 that the facility currently has all of the facilities necessary to produce and sell qualified_fuel company a represents that project b is not integral to the production of qualified_fuel but is merely a facility designed to capture and deliver a portion of the carbon dioxide produced at the facility that is currently vented we conclude that project b is not part of the facility and that money associated with released sec_29 credits pursuant to the amendment that are used to fund capital expenditures at project b are not used in connection with the acquisition or construction of the facility thus we conclude that project b is not a qualified_facility nor part of the facility for purposes of sec_29 and to the extent proceeds from the sale of the facility or that otherwise result from release of the sec_29 credits under the amendment are allocated to the costs of project b no reduction in the amount of the credit available results because there is no grant used in connection with the facility sec_29 project a is a pollution_control_facility that is necessary for the continued operation of the facility thus we conclude that the denominator of the fraction described in sec_29 includes the capital expenditures associated with project a and subsidiary a’s other capital expenditures integral to the production of qualified_fuels at the facility further to the extent that the amendment waived a portion of the consideration originally paid_by subsidiary a for the facility and such portion has been or will be used to fund project a we conclude that such portion is a federal grant under sec_29 with respect to the facility ruling sec_29 provides that the amount allowable as a credit under sec_29 with respect to any project for any taxable_year determined after the application of sec_29 and shall be reduced by the excess of-- a the aggregate amount allowed under sec_38 for the taxable_year or any prior taxable_year by reason of the energy_percentage with respect to property used in the project over b the aggregate amount recaptured with respect to the amount described in subparagraph a -- i under sec_49 or sec_50 for the taxable_year or any prior taxable_year or ii under this paragraph for any prior taxable_year the amount recaptured under sec_49 or sec_50 with respect to any property shall be appropriately reduced to take into account any reduction in the credit allowed by this section by reason of the preceding sentence the conference committee report that accompanied the crude_oil windfall profit tax act of states that the production credit is also reduced dollar-for-dollar plr-109786-99 in proportion to energy investment credits allowed in respect of the property used to produce the alternative fuels eligible for the credit all energy investment credits allowed to any party including parties to a lease of the property and to predecessors with respect to the fuel production property are taken into account in the present case company a and its authorized representative s represent that during the time subsidiary a has owned the plant the sec_29 credit calculated on the production from the facility under sec_29 and sec_29 and but not including sec_29 and exceeds the aggregate amount of the energy_credit taken for the facility under sec_38 for all prior years by reason of the energy_percentage the waiver of the credit by subsidiary a was a waiver of the credit after the application of sec_29 thus during the time subsidiary a owned the facility the full amount of the energy_credit would have been recaptured even if none of the energy_credit was recaptured when the facility was owned and disposed of by prior owners thus we conclude that there is no credit offset pursuant to sec_29 conclusions based solely on the applicable law and the representations of company a and its authorized representative we conclude as follows the facility with the use of the enumerated process will produce the following qualified_fuels within the meaning of sec_29 sng rts phenol crude cresylic acid naphtha and methanol the plant is placed_in_service for purposes of sec_29 on the date that the facility was first placed in a condition or state of readiness and availability to produce qualified_fuel as provided in sec_1_46-3 and sec_1_167_a_-11 we express no opinion on when the plant was placed_in_service there is no credit offset pursuant to sec_29 prior to the implementation of the amendment there is no credit offset pursuant to sec_29 associated with any released sec_29 credits with respect to the amendment to the extent that released sec_29 credits are not used to fund capital expenditures at the facility however to the extent that the amendment waived a portion of the consideration originally paid_by subsidiary a for the facility and such portion has been or will be used to fund project a there is a federal grant under sec_29 used in connection with the facility the denominator of the sec_29 fraction includes subsidiary a’s capital expenditures integral to the production of qualified_fuels at facility project b is not a qualified_facility nor part of the facility for purposes of sec_29 and plr-109786-99 there is no credit offset pursuant to sec_29 except as specifically ruled upon above we express no opinion concerning the federal_income_tax consequences of any proposed transaction specifically we express no opinion on when the plant was placed_in_service for purposes of sec_29 nor whether any purchaser of the facility subsequent to subsidiary a is entitled to take the sec_29 credit from the facility’s production of the qualified_fuel this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in this ruling see section dollar_figure of revproc_2000_1 2000_1_irb_4 however when the criteria in section dollar_figure of revproc_2000_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to company a’s authorized representative enclosure copy for sec_6110 purposes sincerely yours charles b ramsey chief branch office of assistant chief_counsel passthroughs and special industries
